 
 
I 
108th CONGRESS
2d Session
H. R. 4533 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2004 
Mr. Flake (for himself and Mr. Shadegg) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require the temporary reinstatement of contracts for large air tankers that were canceled on May 10, 2004, by the Secretary of Agriculture and the Secretary of the Interior. 
 
 
1.Short titleThis Act may be cited as the Air Tanker Emergency Release Act of 2004. 
2.Reinstatement of canceled contracts for large air tankers 
(a)Owner RequirementsAt the request of the owner of a large air tanker whose contract to provide aerial firefighting services was canceled on May 10, 2004, by the Secretary of Agriculture or the Secretary of the Interior, the Secretary concerned shall reinstate the contract if an owner provides to such Secretary— 
(1)proof of a valid air worthiness certificate issued by the Federal Aviation Administration; 
(2)proof of a valid supplemental certificate (or its equivalent) for installation of retardant tank and gating systems used for fire retardant drops issued by the Federal Aviation Administration; 
(3)a completed form issued and approved by the Federal Aviation Administration for major repair and alteration (such as airframe, powerplant, propeller, or appliance);  
(4)an air tanker card issued by an aircraft inspector of the Forest Service after January 1, 2004; and 
(5)a copy of a form described in subsection (b).  
(b)Department RequirementsNot later than 30 days after the date of enactment of this Act, the Secretary of Agriculture shall provide to the owner of a large air tanker seeking contract reinstatement a copy of any form issued in 2004 by the Department of Agriculture, signed by the owner of a large tanker and the National Aviation Operations Officer for such Department, certifying that the large air tanker has been inspected, with no defects noted, in accordance with recommendations of the Forest Service large tanker inspection maintenance program which was developed by the Airworthiness Department of Sandia National Laboratories.  
(c)Contract terminationA contract reinstated under this section shall terminate on December 31, 2004, or such earlier date as an owner of a large air tanker may request from the Secretary of Agriculture.   
 
